Attachment to Advisory Action

Applicants’ request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 9/17/2021 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claim 1, 13, 16, and 20 have been amended to recite that Ar11 for Formula 3 is represented by one of Formulas 8B-3 to 98B-14, 8B-16 to 8B-19 and 8C-1 to 8C-19 and Ar21 is represented by one of Formulas 9B-3 to 9B-14, 9B-16 to 9B-19 and 9C-1 to 9C-19. It is the Examiner’s position that this is a new issue since the scope of claims 1, 13, 16, and 20 has been narrowed.  Therefore, the amendment would require further consideration and/or search.

	/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767